

117 HRES 163 IH: Expressing the sense of the House of Representatives that the United States should support, and not limit access to, all domestic sources of energy development in an effort to achieve full energy security.
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 163IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Latta (for himself, Mr. Balderson, Ms. Herrell, and Mr. Armstrong) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the United States should support, and not limit access to, all domestic sources of energy development in an effort to achieve full energy security. 
Whereas, in 2018, 29 percent of all United States petroleum imports came from countries that belong to the Organization of the Petroleum Exporting Countries (OPEC), including the Kingdom of Saudi Arabia; Whereas due to OPEC’s outsized share of the global petroleum market, any instability in one of its member countries can directly impact global energy markets; 
Whereas thanks to the United States energy renaissance, more oil and natural gas are being produced domestically than by any other nation in the world; Whereas the United States energy industry is a leader in creating and supporting new, high-quality jobs; 
Whereas technological advances in the domestic energy industry have resulted in large reductions in the dispersal of harmful pollutants into the environment; Whereas nuclear power has supplied approximately one-fifth of annual United States electricity since 1990 and provides approximately 60 percent of the carbon-free electricity of the United States; 
Whereas renewable sources of energy account for 11 percent of domestic energy consumption; Whereas the United States has abundant coal reserves, including a demonstrated reserve base estimated to contain 475 billion short tons; 
Whereas it is in the national security interests of the United States to control its own energy supply; Whereas the Biden administration has taken Executive actions to limit the productivity of American energy producers in the oil and natural gas sectors, putting at risk the United States goal of securing its energy future; 
Whereas these Executive actions will increase the demand for foreign sources of energy, which tend to be dirtier and subject to fewer safety and environmental regulations; and Whereas these Executive actions would result in American job losses and threaten the $11.7 billion tax revenue stream that funds critical health care and educational programs at the Federal, State, local, and Tribal levels: Now, therefore, be it 
That it is the sense of the House of Representatives that the United States should support, and not limit access to, all domestic sources of energy development in an effort to achieve full energy security, including by— (1)encouraging technological innovations to exploit our vast supply of natural gas; 
(2)increasing our domestic oil production, infrastructure, and refining capacity; (3)exploring and investing in the current nuclear fleet and advanced reactor technologies; 
(4)rolling back Executive orders that limit the exploration and development of domestic natural resources on Federal lands; (5)taking advantage of our domestic coal supply through processes such as carbon capture, utilization, and storage; 
(6)using expanded renewable and alternative energy sources; (7)supporting additional research and development through new and innovative methods, including public-private partnerships; 
(8)promoting increased conservation and energy efficiency; and (9)enhancing consumer awareness and education regarding domestic energy use, supply, and development. 
